Citation Nr: 0003382	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-45 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes 
cavus.

2.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

3.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to May 
1995.

This appeal arose from a June 1996 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO).  The case was subsequently transferred 
to the Montgomery, Alabama RO.  In April 1998, the issues 
noted-above were remanded for additional development.  In 
January 1999, a decision was rendered which continued to deny 
entitlement to the benefits requested.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's bilateral pes cavus is manifested by a 
subjective burning sensation in the soles of the feet, 
especially after standing or walking for two to three hours, 
with objective evidence showing very high arches, without 
tenderness or deformity of the metatarsal heads and some 
limitation of motion of the ankle and with the toes held in 
the neutral position.

2.  On VA audiological evaluation conducted in June 1998, the 
average pure tone decibel (dB) loss was 31 in the right ear 
and 32 in the left ear, with speech discrimination of 92 
percent in each ear.

3.  The veteran has not been shown by credible evidence to 
suffer from cardiovascular disease which can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected bilateral pes cavus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5278 
(1999).

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998 & 1999).

3.  The veteran has not presented evidence of a well grounded 
claim for cardiovascular disease.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for pes cavus 
and a bilateral hearing loss disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 1999).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Pes cavus

The veteran's service medical records had shown that he been 
diagnosed with bilateral pes cavus in 1986.  He was given 
shoe inserts and the condition was not noted at the time of 
his separation from service.  

VA examined the veteran in January and February 1996.  An x-
ray of his feet was normal.  No range of motion testing was 
performed of the feet or ankles.

The veteran was examined by VA in June 1998.  He said that he 
still had a burning sensation in the feet in the sole area, 
mostly over the metatarsal heads, particularly after standing 
or walking for two to three hours.  He indicated that he had 
placed over-the-counter foot pads in his shoes.  He was 
working as a truck driver and stated that he had not lost any 
time from work despite experiencing foot pain.  Dorsiflexion 
of the left ankle was to 5 degrees and plantar flexion was to 
44 degrees.  Dorsiflexion of the right ankle was to 7 degrees 
and plantar flexion was to 49 degrees.  His feet had very 
high arches with pes cavus deformity.  There was no increased 
heat or tenderness.  Pressure on the metatarsal heads did not 
produce tenderness or demonstrate any deformity.  He had 
increased range of motion of the MP joints of the toes.  His 
right great toe dorsiflexed to 75 degrees and plantar flexed 
to 70 degrees.  Dorsiflexion of the left great toe was to 90 
degrees and plantar flexion was to 70 degrees.  On standing, 
his toes were held in a neutral position, not dorsiflexed or 
plantar flexed.  An x-ray displayed mild bilateral hallux 
valgus but no other bone, joint, or soft tissue abnormality.  
The diagnoses were bilateral pes cavus deformity and mild 
hallux valgus deformity.  The examiner noted that both the 
great toes could be fully dorsiflexed and plantar flexed.  
His toes were held in a neutral position.  He did display 
some limitation of dorsiflexion of the ankles.  However, 
there were no deformities of the metatarsal heads.  
Functional loss due to pain was described as moderately 
significant.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's bilateral pes 
cavus is not currently warranted.  The objective evidence of 
record does not demonstrate that the great toes are 
dorsiflexed or that there is tenderness under the metatarsal 
heads.  While there was limitation of dorsiflexion of the 
ankles, this was noted to be slight.  While he reported pain 
in the feet, he admitted that it had not interfered with his 
ability to work.  The examination made no mention of this 
disability causing functional loss due to weakness, 
fatigability, incoordination or pain on movement of the 
affected joints.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for the service-connected 
bilateral pes cavus.



Bilateral hearing loss disability

The evidence indicates that the veteran has been awarded 
service connection for a bilateral hearing loss that was 
found to have had its onset in active service.

A VA examination was conducted in January and February 1996.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
55
55
LEFT
20
20
25
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The average dB loss was 35 in the 
right ear and 38 in the left ear.

The veteran was examined by VA in June 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
50
50
LEFT
20
15
15
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The average dB loss in the right ear 
was 31 and 32 in the left ear.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level I under both the old and 
the new regulations.  Table VII of 38 C.F.R. § 4.85 reveals 
that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation under both 
the old and the new regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


II.  Service connection for 
cardiovascular disease, manifested by 
complaints of chest pain

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's service medical records revealed that he 
presented with a four month history of chest pain on January 
20, 1990.  He noted a history of several pulmonary emboli 
after a C6-7 fusion had been performed.  He indicated that he 
had been on Coumadin off and on.  He was now complaining of 
increased chest pain, shortness of breath and dyspnea on 
exertion.  It was noted that he was a smoker.  His heart 
displayed a regular rate and rhythm; his heart sounds were 
faint, but there was no evidence of murmurs or rubs.  There 
was some tenderness over the costochondral junction and some 
tenderness at L2, 3, and 4 costochondral junction.  A chest 
x-ray displayed a slightly enlarged heart.  An EKG was 
negative.  The assessment was chest, of unknown etiology, 
doubt cardiac.  A repeat chest x-ray performed on January 30, 
1990 did not show any enlargement.  A July 31, 1990 chest x-
ray was negative, as was an examination conducted in April 
1991 and the separation examination performed in March 1995.

A general VA medical examination of the veteran was conducted 
in January 1996.  He offered no complaints concerning his 
heart.  The cardiovascular examination noted a regular rate 
and rhythm, with no murmurs, rubs or gallops.  His blood 
pressure readings were as follows:  142/76 (sitting); 137/88 
(recumbent); and 133/81 (standing).  A chest x-ray was 
negative.  No diagnosis of a cardiac disorder was made.

The veteran was re-examined by VA in June 1998.  He stated 
that since leaving service he had had episodes of chest pain 
while walking slowly.  The last episode had occurred at work 
in March 1997.  This pain would be made worse with turning 
movements or taking deep breaths.  He had had no chest pain 
in the past year.  EKGs and chest x-rays had been negative, 
as had a GXT conducted in 1997.  He had no history of 
hypertension.  At the time of this examination, his blood 
pressure readings were 155/68 and 132/70.  His chest 
displayed no tenderness or deformity and his lungs were clear 
to auscultation and percussion.  There was no evidence of 
rales, wheezing or rhonchi.  His heart displayed no murmurs.  
His S1 and S2 were normal, as were his neck veins.  The point 
of maximal impulse was uncertain.  An EKG was normal and a 
chest x-ray showed mild over-inflation of the lungs with some 
flattening of the diaphragm.  A graded exercise test 
performed by a private physician in March 1996 showed 
nonspecific ST-T changes but it was not diagnostic of 
ischemia.  The diagnosis was remote episodes of anterior 
chest pain, probably of musculoskeletal origin.  There was no 
evidence at present that he had heart disease.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no competent medical evidence 
that the veteran currently suffers from heart disease; 
therefore, there is no objective evidence of the existence of 
a current disability.  Moreover, while the veteran had one 
complaint of musculoskeletal chest pain in service, there is 
no evidence that he suffered from heart disease; thus, the 
evidence does not establish the existence of a disease in 
service.  Given the lack of the existence of a current 
disease, the question of a relationship between any such 
disease and service has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

A compensable evaluation for bilateral pes cavus is denied.

A compensable evaluation for a bilateral hearing loss 
disability is denied.

Service connection for cardiovascular disease, manifested by 
chest pain, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

